DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 17, 25, 36 and 38 are objected to because of the following informalities:
(claim 1, lines 10-11) “the well control control system” should be changed to “a well control control system”.
(claim 1, line 16) “the choke line” should be changed to “a choke line”.
(claim 9, line 3) “a choke line” should be changed to “the choke line”.
(claim 17, lines 12-13) “the well control control system” should be changed to “a well control control system”.
(claim 17, line 18) “the choke line” should be changed to “a choke line”.
(claim 25, line 3) “a choke line” should be changed to “the choke line”.
(claim 36, line 1) “The system of claim 33” should be changed to “The system of claim 35” to provide proper antecedent basis for the limitation “the annular closing system”.
(claim 38, line 2) “the automated well control choke” should be changed to either “the automated well control choke valve”, or “the automated well control choke manifold”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 32 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims do not present a complete idea.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claims must be in one sentence form.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakri et al. (2013/0220600).
As concerns claim 33, Bakri shows a system (Fig. 1-7) for safe dynamic handover between managed pressure drilling and well control comprising: an annular sealing system (22) capable of controllably sealing an annulus (20) surrounding a drillstring (16) forming an MPD annular seal (Fig. 1); a blowout preventer (42) capable of controllably sealing an annulus (20) surrounding the drillstring forming a well control annular seal (Fig. 1); an MPD choke manifold (32) comprising a plurality of choke valves (34) with at least one choke valve in fluid communication with a flow line (30) capable of diverting returning fluids from or below the MPD annular seal to a fluids processing system (48, 50, 52); an automated well control choke manifold (82) comprising a plurality of choke valves (Fig. 1) with at least one choke valve in fluid communication with a choke line (line between BOP 42 & choke manifold 82) capable of diverting returning fluids from or below the well control annular seal to a mud-gas separator (88); and a well control control system (84, 86) that automates the settings of the automated well control choke manifold during handovers between managed pressure drilling and well control operations to maintain the wellbore in a dynamic fluid state (Fig. 1; paragraph 0088-0094, 0101 & 0102).
As concerns claim 38, Bakri shows wherein the well control control system (84, 86) programmatically controls a choke position of the automated well control choke (paragraph 0088, 0090, 0101, 0102 & 0107).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bakri et al. alone.
As concerns claim 34, Bakri shows a flow meter (58) disposed downstream of the MPD choke manifold (32) that fluidly connects the MPD choke manifold to the mud-gas separator (Fig. 1; paragraph 0020 & 0057).  Bakri discloses the claimed invention except for a flow meter disposed downstream of the automated well control choke manifold that fluidly connects the automated well control choke manifold to the mud-gas separator.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a flow meter, similar to the 
As concerns claim 35, Bakri discloses the claimed invention except for an annular closing system disposed below the annular sealing system that controllably seals an annulus surrounding the drillstring forming a redundant MPD annular seal.  It has been held that mere duplication of the essential working parts of a device involves only routine skill the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an annular closing system below the annular sealing system for the expected benefit of providing a redundant annular seal in order to improve efficacy of the managed pressure drilling system by preventing any leaks should one of the annular seals fail.  Thus, one of ordinary skill in the art would have recognized that using an annular closing system below the annular sealing system would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify Bakri to obtain the invention as specified in the claim.
As concerns claim 36, Bakri shows a return flow spool (flow spool attached to valve 28) disposed below the annular sealing system that diverts returning fluids from or below the MPD annular seal via the flow line (Fig. 1).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Bakri et al. as applied to claim 33 above, and further in view of McBeath et al. (WO 2016/062314).
As concerns claim 37, Bakri discloses the claimed invention except for a marine riser system disposed above and in fluid communication with the blowout preventer.  McBeath teaches a marine riser system (104) disposed above and in fluid communication with a blowout preventer (103).  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Bakri, as taught by McBeath, to include a marine riser system above and in fluid communication with the blowout preventer for the expected benefit of enabling the system to be operable to perform when used on a subsea wellbore.  Thus, one of ordinary skill in the art would have recognized that using a marine riser system above and in fluid communication with the blowout preventer would have provided predictable results and a reasonable expectation of success.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the expected result of this configuration improves efficiency of the system design.
Allowable Subject Matter
Claims 1-32 are allowed over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679